Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 25, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148575                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 148575
                                                                   COA: 307741
                                                                   Wayne CC: 11-006082-FH
  ROSA SHARIE WATSON,
           Defendant-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the December 12, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

          MARKMAN, J. I would reverse the Court of Appeals’ reversal of defendant’s jury-
  trial convictions for first-degree arson of a dwelling, MCL 750.72, and fourth-degree
  arson of insured property, MCL 750.75, for the reasons set forth by the dissenting judge
  in the Court of Appeals. See People v Watson, unpublished opinion per curiam of the
  Court of Appeals, issued December 12, 2013 (Docket No. 307741) (O’CONNELL, J.,
  dissenting).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 25, 2014
           h0422
                                                                              Clerk